Case 2:19-cv-01485-JAD-BNW Document 41
                                    40 Filed 01/15/21
                                             01/12/21 Page 1 of 5
Case 2:19-cv-01485-JAD-BNW Document 41
                                    40 Filed 01/15/21
                                             01/12/21 Page 2 of 5
Case 2:19-cv-01485-JAD-BNW Document 41
                                    40 Filed 01/15/21
                                             01/12/21 Page 3 of 5
Case 2:19-cv-01485-JAD-BNW Document 41
                                    40 Filed 01/15/21
                                             01/12/21 Page 4 of 5




                                         ORDER

IT IS ORDERED that the parties' stipulation is GRANTED. However, the Court also
orders that all necessary depositions take place within 45 days. Further, the Court
instructs the parties that it is not inclined to grant any other discovery extensions absent
extraordinary circumstances establishing good cause.
                                                     IT IS SO ORDERED
                                                  DATED: 1:02 pm, January 15, 2021



                                                  BRENDA WEKSLER
                                                  UNITED STATES MAGISTRATE JUDGE
Case 2:19-cv-01485-JAD-BNW Document 41
                                    40 Filed 01/15/21
                                             01/12/21 Page 5 of 5
